DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (US 8,249,776) in view of German reference (DE 199 18 071).
Reimann discloses a rail vehicle running gearing having features similar to those recited in the instant claims, including wheel set 105 having first and second independent wheel assemblies, wheel bearing housings (Col. 10, ll. 60-62) as part of bearing assemblies, steering actuator 109, and controller 113.
The DE reference discloses a rail vehicle running gearing including sensors 11, 12 for determine the distance x1, x2 between wheel flanges and respective rails, wherein the steering of wheels via controller 15 is based on signals corresponding to the distances sensed by the sensors to facilitate controlling a wheel flange at a sufficient distance from the associated rail (e.g. see the first three lines on page 19 of the English translation).
In view of the DE reference, it would have been obvious to one of ordinary skill in the art to further add a sensor for measuring the distance between a wheel flange and a rail, similar to that taught in the DE reference, in the wheel steering control of the structure of Reimann to facilitate controlling wheel steering to avoid/minimize contacts between the wheel flange and the rail, and thus reducing friction and noise. The added sensor in the structure of Reimann, as modified in view of the DE reference, is readable as a wheel flange detection unit that is operable as claimed, wherein the detected distance in case of a wheel flange contacting a rail is obviously equal to zero. The structure of Reimann, as modified, is considered to include a combination of features of instant claim 1, and the operation of the structure of Reimann, as modified, is considered to obviously include the method steps of method claim 13.
Regarding instant claims 2 and 14, consider the structure of the DE reference, wherein the steering control is configured to facilitate controlling the wheel flange a sufficient distance from the associated rail (e.g. see the first three lines on page 19 of the English translation). The structure of Reimann, as modified, is considered to include similar features, which are considered to be capable of controlling the steering actuators to the effect recited in instant claim 2, and the operation of the structure of Reimann, as modified, is considered to obviously include the method steps of method claim 14.
Regarding instant claim 4, consider the sensor in the structure of the DE reference, which can also be an opto-electronic sensor/an optic detector. In view of the DE reference, it would have been obvious to one of ordinary skill in the art, through routine engineering, to arrange an optic detector in the structure of Reimann, as modified, at a suitable location, such as the obvious suitable location as claimed, for performing the expected distance determination thereof. 
Regarding instant claims 5 and 15, consider first and second sensors 11, 12 in the structure of the DE reference, wherein signals x1 and x2 from the first and second sensors are considered to be compared in controller 15. The structure of Reimann, as modified, is considered to include the combination of features of instant claim 5, and the operation of the structure of Reimann, as modified, is considered to obviously include the method steps of method claim 15.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Gross (US 6,218,961).
Regarding the instant claimed sensor for determining running direction recited in instant claim 3, travelling direction sensors are known. Consider for example the structure of Gross, which includes sensor 340 for determining the running direction. Therefore, it would have been obvious to one of ordinary skill in the art to further include a running direction sensor, e.g., similar to that of Gross, in the structure of Reimann, as modified, for performing the expected function thereof.
Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Korean reference (KR 101281492).
The KR reference discloses a bogie frame that is in the form of a flexible structural composite bogie frame. In view of the KR reference it would have been obvious to one of ordinary skill in the art to alternatively form the bogie frame in the structure of Reimann, as modified, in the form of a flexible structural composite structure, similar to that taught in the KR reference, for achieving expected advantages thereof, such as light weight, corrosion resistance, and enhancing capability of flexing under various loading/reacting force conditions. The structure of Reimann, as modified, is considered to include the combination of features of instant claim 6.
Regarding instant claim 7, the steering actuator 109 in the structure of Reimann, as modified, is considered to be connected to the running gear frame, which is a flexible frame as described above.
Regarding instant claim 9, consider Reimann, e.g. Col. 8, last paragraph, wherein acceleration sensors are readable as transverse accelerometers, and it would have been obvious to one of ordinary skill in the art to use such acceleration sensors/transverse accelerometers in the structure of Reimann, as modified, for performing the expected function of detecting transverse accelerations of the wheel assemblies/bearing assemblies.
As to the instant claimed locations of the transverse accelerometers being above the revolutionary axis of the first and second wheel assemblies, as recited in instant claim 10, the concept of choosing suitable locations, such as above or below the wheel axles, for placing/mounting the accelerometers in the structure Reimann, as modified, for performing the same expected function thereof is merely an obvious matter of design choice through routine engineering without requiring an act of invention, wherein mounting the accelerometers above the wheel axles would be obviously advantageous in avoid flying debris from a railroad track.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 6 above, and further in view of Chinese reference (CN 103072590).
The CN reference discloses a frame structure of a running gear (Fig. 4), wherein the frame includes one or more transverse beams, each of which directly interconnects a pair of wheels or one or more transverse beams near the middle portion of the frame, each of which is readable as linking a respective pair of first and second wheel assemblies, wherein the one or more transverse beams are located bellow the revolution axes of the first and second wheel assemblies. In view of the CN reference, it would have been obvious to one of ordinary skill in the art to alternatively configure the frame in the structure of Reimann, as modified, with lower transverse beams, similar to that taught in the CN reference, to achieve expected advantages thereof, such as to accommodate a low floor vehicle body. The structure of Reimann, as modified, is considered to include the combination of features of instant claim 8.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of British reference (GB 2289877).
The GB reference discloses a rail vehicle configured to accommodate a low floor vehicle body that includes a part thereof located below upper ends of the wheels of the wheel assemblies (e.g., Fig. 3). In view of the GB reference, it would have been obvious to one of ordinary skill in the art to configure the vehicle of Reimann with a low floor vehicle body, similar to that taught in the GB reference, to achieve expected advantages thereof, such as low center of gravity for enhanced stability and low floor to facilitate entering and exiting the vehicle. The structure of Reimann, as modified, is considered to include the combination of features of instant claims 11-12, wherein the steering actuators in the structure of Reimann, as modified, is also readable being linked to the vehicle body through various components connected to the vehicle body.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simson (US 2010/0326317) discloses a steerable running gear including actuators connected to a vehicle body. Haupl (US 4,640,198) discloses another steerable running gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617